Order entered January 24, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01057-CR
                                    No. 05-19-01059-CR

                        TAVARIO JERMAINE SMITH, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Collin County, Texas
                 Trial Court Cause Nos. 001-87850-2018, 001-87851-2018

                                         ORDER
       Before the Court are appellant’s January 21, 2020 second motions to extend time to file

appellant’s brief(s). We GRANT the motions and ORDER appellant’s brief(s) filed on or before

February 21, 2020. We caution appellant that further requests for extension of time are

disfavored.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE